
	
		II
		111th CONGRESS
		1st Session
		S. 2823
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend chapter 417 of title 49, United States Code, to
		  require air carriers and ticket agents to notify consumers of all taxes and
		  fees applicable to airline tickets in a timely manner, to prohibit the
		  imposition of fuel surcharges that do not correlate to the fuel costs incurred
		  by air carriers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clear Airfares Act of
			 2009.
		2.Notification
			 requirements with respect to the sale of airline tickets; restrictions on
			 certain fuel surcharges
			(a)In
			 generalSection 41712 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Notice of taxes
				and fees applicable to tickets for air transportation
						(1)In
				generalIt shall be an unfair or deceptive practice under
				subsection (a) for an air carrier, foreign air carrier, or ticket agent to sell
				a ticket for air transportation unless the air carrier, foreign air carrier, or
				ticket agent, as the case may be—
							(A)displays
				information with respect to the taxes and fees described in paragraph (2),
				including the amount and a description of each such tax or fee, simultaneously
				with and in reasonable proximity to the price listed for the ticket; and
							(B)in the case of a
				ticket for air transportation sold on the Internet, provides to the purchaser
				of the ticket information with respect to the taxes and fees described in
				paragraph (2), including the amount and a description of each such tax or fee,
				before requiring the purchaser to provide any personal information, including
				the name, address, phone number, e-mail address, or credit card information of
				the purchaser.
							(2)Taxes and fees
				describedThe taxes and fees described in this paragraph are all
				taxes, fees, and charges applicable to a ticket for air transportation,
				including—
							(A)all taxes, fees,
				charges, and surcharges included in the price paid by a purchaser for the
				ticket, including fuel surcharges and surcharges relating to peak or holiday
				travel; and
							(B)any fees for
				checked baggage, seating assignments, and optional in-flight goods and
				services, and other fees that may be charged after the ticket is
				purchased.
							(d)Prohibition on
				fuel surcharges not correlated to cost
						(1)In
				generalIt shall be an unfair or deceptive practice under
				subsection (a) for an air carrier or foreign air carrier to impose a fuel
				surcharge with respect to a ticket for air transportation unless the amount of
				the fuel surcharge correlates to the amount paid by the air carrier for fuel
				and to the amount of fuel used by the air carrier to provide the purchaser with
				such air transportation.
						(2)Determinations
				of correlationThe Secretary of Transportation, in consultation
				with the Administrator of the Federal Aviation Administration, shall prescribe
				standards to be used in determining under paragraph (1) whether a fuel
				surcharge imposed by an air carrier correlates to the amount paid by the air
				carrier for fuel and to the amount of fuel used by the air carrier to provide
				air
				transportation.
						.
			(b)RegulationsThe Secretary of Transportation, in
			 consultation with the Administrator of the Federal Aviation Administration,
			 shall prescribe such regulations as may be necessary to carry out subsections
			 (c) and (d) of section 41712 of title 49, United States Code, as added by
			 subsection (a) of this section.
			
